       Case 1:18-cv-00265-BLW Document 46 Filed 05/29/20 Page 1 of 15




                        UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO

 DAISY MEADOWS, a/k/a ROY
 TROST,                                      Case No. 1:18-cv-00265-BLW


        Plaintiff,                           MEMORANDUM DECISION
                                             AND ORDER
         v.

 HENRY ATENCIO, et al.,

        Defendants.



                                INTRODUCTION

      Before the Court is Plaintiff’s Motion to Amend the Complaint. Dkt. 31.

Because the Plaintiff is a prisoner seeking redress from a governmental entity,

officers, and employees of a governmental entity, the Court must review the

proposed amended complaint pursuant to 28 U.S.C. § 1915A. Having done so, the

Court enters the following order.

                                BACKGROUND

      On November 29, 2018, United States District Judge David Nye issued an

Initial Review Order (IRO) which dismissed all claims in Plaintiff’s complaint,

except the following:



MEMORANDUM DECISION AND ORDER - 1
       Case 1:18-cv-00265-BLW Document 46 Filed 05/29/20 Page 2 of 15




      Plaintiff may proceed on her Eighth Amendment failure-to-protect and
      corresponding negligence claims against Defendants Blair, Taylor,
      Sanders, and Martin. She may also proceed on her medical treatment
      claims, as well as her corresponding state law claims for negligence or
      medical malpractice, against Defendants Alviso, Eldridge, Siegert,
      Campbell, and Atencio.

IRO, Dkt. 12 at 28.

      Subsequently, by order of July 26, 2019, the undersigned dismissed all

claims against Defendants Atencio, Alviso, and Eldridge due to Plaintiff’s failure

to timely serve the Defendants or show good cause for the failure. Dkt. 30. Thus

the Defendants remaining in this action are Eric Blair, Jacob Taylor, Charles

Sanders, Chester Martin, Rona Siegert, and Walter Campbell. Plaintiff’s surviving

Eighth Amendment failure-to-protect claim is against Defendants Blair, Taylor,

Sanders, and Martin. Plaintiff’s medical treatment and corresponding state claims

for medical malpractice is against Defendants Siegert and Campbell.

      On July 29, 2019, Plaintiff filed a motion for leave to amend her complaint

but failed to attach the proposed amended complaint as required by District Local

Civil Rule 15.1. Dkt. 31. After Defendants filed a response pointing out the

procedural shortcoming, Docket 33, Plaintiff filed the proposed amended

complaint. Dkt. 33. On December 9, 2019, the Court issued an order, permitting

Defendants to file a response to the proposed amended complaint. Dkt. 38.




MEMORANDUM DECISION AND ORDER - 2
       Case 1:18-cv-00265-BLW Document 46 Filed 05/29/20 Page 3 of 15




      Defendants filed the response on December 23, 2019. Dkt. 40. Defendants

do not object to the Court granting the Motion to Amend. Instead, they ask instead

that upon review pursuant to 28 U.S.C. 1915A, that the Court dismiss the proposed

amended complaint in its entirety on the ground that it fails to state a claim upon

which relief may be granted. Dkt. 40 at 4–5. Defendants assert that, “even under

the most liberal notice pleading requirements,” the proposed amended complaint

fails “to allege even one plausible claim for damages by engaging in impermissibly

vague group pleading.” Dkt. 40 at 3, citing Sheeran v. Blyth Shipholding SA,

2015 WL 9048979 *3 (D.N.J. Dec. 16, 2015). Defendants argue also that, Plaintiff

has not asked for relief a jury or the Court could plausibly award. Dkt. 40 at 4.

Defendants request the Court screen the proposed amended complaint, pursuant to

28 U.S.C. § 1915A, dismiss it in its entirety and allow for dispositive motions on

the surviving claims in the initial complaint.

                            STANDARD OF REVIEW

      The Prisoner Litigation Control Act of 1995 (PLRA), requires a court to

“review … a complaint in a civil action in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity.” 28 U.S.C. §

1915A. The PLRA requires a court to “identify cognizable claims or dismiss the

complaint, or any portion of the complaint” that is “frivolous, malicious, or fails to




MEMORANDUM DECISION AND ORDER - 3
        Case 1:18-cv-00265-BLW Document 46 Filed 05/29/20 Page 4 of 15




state a claim upon which relief can be granted; or … seeks monetary relief from a

defendant who is immune from such relief.” Id.

                                    DISCUSSION

      As set forth above, the Court is required to review complaints filed by

prisoners seeking relief against a governmental entity, or an officer or employee of

a governmental entity, to determine whether summary dismissal is appropriate. 28

U.S.C. §1915A. The statute applies the requirement to “a complaint in a civil

action” and thus does not restrict the review to an original complaint. See Outley v.

Penzone, No. 2019 WL 3183521, at *2 (D. Ariz. July 15, 2019). As such, the Court

must review the proposed amended complaint, and dismiss it or any portion thereof

that states a frivolous or malicious claim, fails to state a claim upon which relief

may be granted, or seeks monetary relief from a defendant who is immune from

such relief. 28 U.S.C. § 1915A(b).

A.    Pleading Standard

      A complaint must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to

state a claim for relief under Rule 8 if the factual assertions in the complaint, taken

as true, are insufficient for the reviewing court plausibly “to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). “Threadbare recitals of the elements of a cause of


MEMORANDUM DECISION AND ORDER - 4
        Case 1:18-cv-00265-BLW Document 46 Filed 05/29/20 Page 5 of 15




action, supported by mere conclusory statements, do not suffice.” Id. In other

words, although Rule 8 “does not require detailed factual allegations, ... it demands

more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id.

(internal quotation marks omitted). If the facts plead are “merely consistent with a

defendant’s liability,” or if there is an “obvious alternative explanation” that would

not result in liability, the complaint has not stated a claim for relief that is plausible

on its face. Id. at 678, 682 (internal quotation marks omitted).

                                      ANALYSIS

      Plaintiff Daisy Meadows is a prisoner who was previously in custody of the

Idaho Department of Correction (IDOC). She currently incarcerated at Lovelock

Correctional Center in Lovelock, Nevada. Dkt. 40 at 6. In her amended complaint,

which was filed before her transfer from IDOC to the Lovelock facility, Plaintiff

realleges the claims set forth in her original complaint, seeking declaratory,

monetary, and injunctive relief for alleged constitutional violations related to her

status as a transgender inmate while housed as an inmate in Idaho. Am. Compl.,

Dkt. 33. Plaintiff seeks to add the Idaho Department of Corrections as a defendant.

Id. Plaintiff seeks also to add as defendants the following five individuals in their

official capacities: Josh Tewalt, Director of IDOC who Plaintiff seeks to add in

place of defendant Henry Atencio, former director of IDOC; Jeff Zumuda, Deputy




MEMORANDUM DECISION AND ORDER - 5
          Case 1:18-cv-00265-BLW Document 46 Filed 05/29/20 Page 6 of 15




Director of IDOC; Jay Christensen1, Warden of Idaho State Correctional Center

(ISCC) in place of Howard Keith, former Warden of ISCC; Scott Eliason, M.D.,

Regional Psychiatric Director for Corizon and member of IDOC Management

Treatment Committee for Plaintiff’s care; and Jeremy Clark, Licensed Therapist

and IDOC Clinical Supervisor. See Am. Compl., Dkt. 33 at 8–12. In addition to

adding these Defendants, Plaintiff seeks also to add claims against all Defendants

under the Americans with Disabilities Act (ADA), Rehabilitation Act, and

Affordable Care Act (ACA).

      First, because Plaintiff is no longer housed under the supervision of IDOC or

ISCC, her claims for injunctive relief to cure alleged ongoing violations of her

Constitutional rights are moot. Dilley v. Gunn, 64 F.3d 1365, 1368 (9th Cir. 1995)

(“[a]n inmate’s release from prison while [their] claims are pending generally will

moot any claims for injunctive relief relating to the prison’s policies unless the suit

has been certified as a class action.”).

      Second, Defendants argue that because IDOC is a branch of the state

government, IDOC has immunity in Federal court under the Eleventh Amendment.

The Court agrees. See Dana v. Tewalt, No. 1:18-CV-00298-DCN, 2020 WL




      1
          Plaintiff also sues Christensen only in his individual capacity.



MEMORANDUM DECISION AND ORDER - 6
           Case 1:18-cv-00265-BLW Document 46 Filed 05/29/20 Page 7 of 15




1545786, at *5 (D. Idaho Apr. 1, 2020). Accordingly, IDOC is dismissed from all

claims except Plaintiff’s ADA, Rehabilitation Act, and ACA claims.

       Third, the claims that are not rendered moot by Plaintiff’s transfer out of

IDOC and ISCC custody and supervision include any plausibly alleged claims for

damages resultant from the alleged violations of Plaintiff’s rights while she was

held in IDOC custody. Pursuant to 28 U.S.C. § 1915A, the Court will address

whether Plaintiff’s amended complaint includes any such plausible claims for

damages. This analysis is two-fold. First, the Court must determine if the surviving

claims from the original complaint now alleged against proposed new Defendants

are plausible as to those defendants2, and second, whether the newly added causes

of action in the amended complaint under the ADA, Rehabilitation Act, and ACA

are plausible as to all defendants.

A.     Failure to Protect Claim as to Newly Named Defendants

       As detailed in the IRO, Plaintiff alleges that she has been subjected to

“repeated sexual assault” in prison. Compl. at 4. Plaintiff repeats this allegation in

her proposed amended complaint, asserting that, defendants failed to afford her




       2
          Plaintiff’s proposed amended complaint includes repetitious claims against once-named
and currently named defendants. The Court will not screen those claims here because, after
careful review, the Court finds the claims as alleged in the original complaint and as realleged in
the proposed amended complaint are substantively and legally the same.



MEMORANDUM DECISION AND ORDER - 7
       Case 1:18-cv-00265-BLW Document 46 Filed 05/29/20 Page 8 of 15




adequate protection from predatory male inmates, resulting in a 2017 sexual

assault. Dkt. 33 at 17. Plaintiff’s proposed amended complaint does not include

any new facts or allegations related to the five newly-named defendants. Thus, as

there are no factual allegations as to the new defendants regarding the failure to

protect claim, the proposed amended complaint has not stated a failure to protect

claim for relief that is plausible on its face as to the newly-named defendants.

B.    Inadequate Medical Treatment and Medical Malpractice Claims as to
      Newly Named Defendants

      Plaintiff claims Defendants violated her Eighth Amendment Rights through

deliberate indifference to her medical needs and failure to provide adequate

medical treatment, including gender confirmation surgery. Dkt. 33-2 at 1–2.

      In the IRO, the Court allowed Plaintiff to proceed on the inadequate medical

treatment claim, as well as her corresponding state law claims for negligence or

medical malpractice against Defendants Alviso, Eldridge, Siegert, Campbell, and

Atencio. Dkt. 12 at 28. Alviso and Eldridge were treating medical providers who

both allegedly “knew and told plaintiff she needed [surgery] but ... had been

advised that he [or she] could not recommend it.” Dkt. 12 at 18. Siegert, Campbell,

and Atencio were the prison officials who allegedly instructed Alviso and Eldridge

not to recommend this treatment for Plaintiff. Id. The Court later dismissed the

claims against Defendants Alviso, Eldridge, and Atencio for Plaintiff’s failure to



MEMORANDUM DECISION AND ORDER - 8
         Case 1:18-cv-00265-BLW Document 46 Filed 05/29/20 Page 9 of 15




timely serve such Defendants. See Dkt. 30. Thus, the original Defendants subject

to the claims are Siegert and Campbell, both prison officials.

        In her amended complaint, Plaintiff seeks also to assert the same inadequate

medical treatment and medical malpractice claims against the following five

newly-proposed Defendants: Josh Tewalt, who replaced Atencio as Director of

IDOC at some juncture during Plaintiff’s confinement; Jeff Zumuda, Deputy

Director of IDOC; Jay Christensen, Warden of Idaho State Correctional Center

(ISCC), Christensen replaced Howard Yordy as Warden during Plaintiff’s

confinement; Scott Eliason, the Regional Psychiatric Director for Corizon; and

Jeremy Clark, an IDOC clinical mental health counselor and supervisor. Dkt. 33 at

8–12.

        The only claims not made moot by Plaintiff’s transfer out of IDOC custody

are her damages claims. In general, prison officials and prison medical providers

are not liable for damages in their individual capacities under Section 1983 unless

they personally participated in the alleged constitutional violations. Taylor v. List,

880 F.2d 1040, 1045 (9th Cir. 1989). “A supervisor is only liable for constitutional

violations of his subordinates if the supervisor participated in or directed the

violations, or knew of the violations and failed to act to prevent them.” Id. A

defendant may be held liable as a supervisor under Section 1983 “if there exists ...

a sufficient causal connection between the supervisor’s wrongful conduct and the


MEMORANDUM DECISION AND ORDER - 9
       Case 1:18-cv-00265-BLW Document 46 Filed 05/29/20 Page 10 of 15




constitutional violation.’” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011)

(citing Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)).

      A plaintiff can establish this causal connection by plausibly alleging that a

defendant (1) “set[] in motion a series of acts by others”; (2) “knowingly refus[ed]

to terminate a series of acts by others, which [the supervisor] knew or reasonably

should have known would cause others to inflict a constitutional injury”; (3) failed

to act or improperly acted in the training, supervision, or control of his

subordinates”; (4) “acquiesc[ed] in the constitutional deprivation”; or (5) engag[ed]

in “conduct that showed a reckless or callous indifference to the rights of others.”

Id. at 1205–09.

      Defendant Christensen is the only individual Plaintiff seeks to sue in both a

professional and individual capacity. Christensen is Warden of Idaho State

Correctional Center (ISCC). Dkt. 33 at 9–10. Plaintiff alleges that his role includes

staff oversight and training, implementation of SOPs, and general management of

the welfare of inmates at IDOC. Id. Plaintiff alleges also that Christensen was a

member of the Management Treatment Committee for ISCC and thus directly

participated in decisions related to her treatment. Id. at 10. Beyond these

descriptions of Christensen’s job capacity responsibilities, Plaintiff makes no

factual showing that Christensen directed, participated in, or had knowledge of any

alleged inadequate medical treatment. Furthermore, Christensen is not a licensed


MEMORANDUM DECISION AND ORDER - 10
       Case 1:18-cv-00265-BLW Document 46 Filed 05/29/20 Page 11 of 15




medical provider; thus, no there is no plausible state law medical negligence claim

as to his conduct. In light of the foregoing, Plaintiff has failed to state a claim for

damages as to Christensen.

C.    ADA, Rehabilitation Act, and ACA Claims as to All
      Defendants

      Plaintiff’s proposed amended complaint seeks to add federal statutory claims

under the Americans with Disabilities Act (ADA), Rehabilitation Act, and

Affordable Care Act (ACA). Defendants assert Plaintiff has failed to state a claim

under any of the laws. The Court agrees.

      i.     ADA and Rehabilitation Act Claims

      Plaintiff’s proposed amended complaint alleges her rights under the ADA

and the Rehabilitation Act were violated by Defendants’ alleged violations of her

Eighth Amendment right to adequate medical treatment and for Defendants’ failure

to protect her from harm.

      Courts apply the same standards to discrimination claims under the ADA as

they do to discrimination claims under the Rehabilitation Act. Robinson v. Catlett,

725 F. Supp. 2d 1203, 1210 (S.D. Cal. 2010) (citing Walton v. United States

Marshals Serv., 492 F.3d 998, 1003 n. 1 (9th Cir.2007). To state a claim under the

ADA or the Rehabilitation Act, a plaintiff must allege that: (1) she is an individual

with a disability; (2) she is “otherwise qualified” to participate in or receive the



MEMORANDUM DECISION AND ORDER - 11
       Case 1:18-cv-00265-BLW Document 46 Filed 05/29/20 Page 12 of 15




benefit of the entity’s services, programs, or activities, i.e., she meets the essential

eligibility requirements of the entity, with or without reasonable accommodation;

(3) she was either excluded from participation in or denied the benefits of the

entity’s services, programs, or activities, or was otherwise discriminated against by

the public entity solely by reason of her disability; and (4) the entity is a public

entity (for the ADA claim) or receives federal financial assistance (for the

Rehabilitation Act claim). Zukle v. Regents of Univ. of Cal., 166 F.3d 1041, 1045

(9th Cir.1999).

      The definition of “disability” in both statutes is virtually identical. Doe v.

Massachusetts Dep’t of Correction, 2018 WL 2994403, at *5 (D. Mass. June 14,

2018). Disability is defined under the ADA as: (A) a physical or mental

impairment that substantially limits one or more major life activities of the

individual; (B) a record of the impairment; or (C) being regarded as having such an

impairment. 42 U.S.C. § 12102(1). “[M]ajor life activities include, but are not

limited to, caring for oneself, performing manual tasks, seeing, hearing, eating,

sleeping, walking, standing, lifting, bending, speaking, breathing, learning,

reading, concentrating, thinking, communicating, and working.” Id. § 12102(2)(A).

An individual is “substantially” limited in a major life activity if her limitation “is

a severe restriction ... compared to how unimpaired individuals normally” engage

in that activity. See Walton, 492 F.3d at 1007.


MEMORANDUM DECISION AND ORDER - 12
        Case 1:18-cv-00265-BLW Document 46 Filed 05/29/20 Page 13 of 15




       Notably, state prisons, like IDOC fall “within Title II’s statutory definition

of ‘public entity,’ which includes ‘any ... instrumentality of a State ... or local

government.’” Pennsylvania Dep’t of Corr. v. Yeskey, 524 U.S. 206 (2008) (citing

42 U.S.C. § 12131(1)(B)).

       Plaintiff does not identify a physical or mental impairment specifically tied

to her ADA and Rehabilitation Act claims. Instead, Plaintiff presents the each

claim unadorned by any supporting factual contentions. Plaintiff’s amended

complaint does allege, however, that she asked for accommodations for her gender

dysphoria, such as female commissary items—but that Defendants failed to

provide them. Dkt 33 at 44; See Robinson v. Catlett, 725 F. Supp. 2d 1203, 1210

(S.D. Cal. 2010) (where the plaintiff’s ADA claim failed because he did not allege

that he was denied the benefits of an entity’s program solely by reason of his

disability). Notably, however, it is unclear whether gender dysphoria qualifies as a

disability under the ADA.3 Nevertheless, at this stage, because Plaintiff has failed

to allege a disability, her ADA and Rehabilitation Act claims fail.



       3
         See e.g. Blatt v. Cabela’s Retail, Inc., No. 5:14-CV-04822, 2017 WL 2178123, at *4
(E.D. Pa. May 18, 2017) (where “it is fairly possible to interpret the term gender identity
disorders narrowly to refer to simply the condition of identifying with a different gender, not to
exclude from ADA coverage disabling conditions that persons who identify with a different
gender may have—such as [the plaintiff’s] gender dysphoria, which substantially limits her
major life activities of interacting with others….”); Parker v. Strawser Constr., Inc., 307 F.
(Continued)



MEMORANDUM DECISION AND ORDER - 13
        Case 1:18-cv-00265-BLW Document 46 Filed 05/29/20 Page 14 of 15




       ii.     ACA Claim

       Plaintiff alleges that Defendants violated the ACA, 42 U.S.C. § 18116. The

ACA prohibits covered entities from discriminating on the basis of sex for the

purposes of providing health care services. 42 U.S.C.A. § 18116(a). Covered

entities include “any health program or activity, any part of which is receiving

Federal financial assistance....” Id. However, beyond citing the statutory section,

Plaintiff includes no specific allegations to support her ACA claim—in fact, she

only listed the claim once, in her initial motion. See Dkt. 31 at 3. As set forth

above, although Rule 8 of the Federal Rules of Civil Procedure does not require

detailed factual allegations, it requires more than threadbare recitals of a cause of

actions. Here, all Plaintiff provides is the conclusory statement that Defendants

violated the ACA. AS such, she has failed to state a claim under the ACA.

                                       CONCLUSION

       Plaintiff’s proposed amended complaint (Dkt. 33) fails to state any

additional claims for which relief could be granted. The Court will deny the motion



Supp. 3d 744, 755 (S.D. Ohio 2018) (where Court declined to find that gender dysphoria is an
impairment under the ADA where the plaintiff did not allege her “gender dysphoria was caused
by a physical impairment or that gender dysphoria always results from a physical impairment.”);
Doe v. Northrop Grumman Sys. Corp., 418 F. Supp. 3d 921, 930 (N.D. Ala. 2019) (where the
plaintiff made clear “allegations that his condition [was] a medical one that [did] not result from
a physical impairment.”)




MEMORANDUM DECISION AND ORDER - 14
       Case 1:18-cv-00265-BLW Document 46 Filed 05/29/20 Page 15 of 15




to amend in full. As such, the prior rulings in the IRO (Dkt. 28) remain in effect.

However, the surviving claims for injunctive relief are moot, given Plaintiff’s

transfer from IDOC custody.

                                      ORDER

      IT IS ORDERED that:

      1.     Plaintiff’s Motion to Amend the Complaint (Dkt. 31) is DENIED.



                                              DATED: May 29, 2020


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 15
